—Judgment, Supreme Court, New York County (Loren Brown, J.), entered November 16, 1992, upon a jury verdict in favor of the plaintiffs against defendant and third-party plaintiff Metropolitan Life Insurance Company and which, inter alia, directed a verdict in favor of Metropolitan Life Insurance Company against third-party defendant National Cleaning Contractors, reversed on the law, the judgment vacated and the complaint hereby dismissed, without costs. The Clerk is directed to enter judgment in favor of third-party defendant National Cleaning Contractors dismissing the third-party complaint.
Plaintiff, Lige Simmons, was injured at 3:00’ a.m. on December 23, 1989, in front of 447 East 14th Street, also known as the Peter Cooper Village/Stuyvesant Town complex. According to the plaintiffs’ witnesses, Mr. Simmons slipped on an ice patch located somewhere on the path leading to the entrance of the building. The complex is owned and operated by Metropolitan Life Insurance Company (Met Life). Pursuant to a contract with Met Life, National Cleaning Contractors was *291responsible for the maintenance and cleaning of the complex grounds including snow removal when necessary.
There was no evidence presented at trial that the defendant had actual or constructive notice of the icy condition of the sidewalk in question. Generally, to constitute constructive notice, a defect must be visible and apparent and it must exist for a sufficient length of time prior to the accident to permit the defendant’s employees to discover and remedy it (Gordon v American Museum of Natural History, 67 NY2d 836, 837). In a situation involving snow and ice, a property owner may not be held liable unless he or she has notice of the defect, or, in the exercise of due care, should have had notice, and the owner has had a reasonably sufficient time from the end of the storm to remedy the condition caused by the elements (Arcuri v Vitolo, 196 AD2d 519, 520).
We conclude herein that under the circumstances any condition existing on the date and at the time of this incident was not one from which negligence by the defendant can be reasonably inferred (see, Drake v Prudential Ins. Co., 153 AD2d 924, 925). Concur—Murphy, P. J., Rosenberger and Ross, JJ.